Case 1:19-cv-23825-UU Document 27 Entered on FLSD Docket 11/15/2019 Page 1 of 2



                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF FLORIDA

                             Case No.: 1-19-CV-23825-UU
 GORDON BELLO,

                Plaintiff,
 vs.

 JERRY FALWELL, JR.,
             Defendant.
 _______________________/
                                   STIPULATION OF SETTLEMENT

 Plaintiff, Gordon Bello, and Defendant, Jerry Falwell, Jr., by their respective undersigned

 attorneys, do hereby stipulate that settlement has been consummated between the parties. The

 Plaintiff acknowledges receipt of settlement funds and Defendant acknowledges receipt of

 Plaintiff’s signed Release. The parties hereby stipulate to a dismissal with prejudice of the above

 styled case with each side to pay its own fees and costs per the Joint Stipulation of Settlement filed

 10/04/2019; [D.E. 14].

        SO STIPULATED on Nov. 15, 2019:

                                 By:__/s/ Michael L. Addicott_____
                                        Michael L. Addicott / FBN 456446
                                        mlaesq@addicottlaw.com
                                        ADDICOTT & ADDICOTT, P.A.
                                        900 N. Federal Highway, Suite 201
                                        Hallandale Beach, FL 33009
                                        Phone (954) 454-2605
                                        Attorney for Mr. Bello /Plaintiff

                                 By:__/s/ Joshua B. Spector
                                        Joshua B. Spector (FBN 584142)
                                        joshua@spectorlegal.com
                                        LAW OFFICES OF JOSHUA SPECTOR, P.A.
                                        283 Catalonia Ave., Second Floor
                                        Coral Gables, FL 33134
                                        Phone (786) 786-7272
                                        Attorney for Mr. Falwell/ Defendant
Case 1:19-cv-23825-UU Document 27 Entered on FLSD Docket 11/15/2019 Page 2 of 2




                             CERTIFICATE OF SERVICE

 I HEREBY CERTIFY that on Nov. 15, 2019, I electronically filed the foregoing with the Clerk of
 Court by using the CM/ECF system, which serves a copy on all counsel of record and served
 Donald R. Jones, Esq. and Law Offices of Donald R. Jones, Donald R. Jones, Esq. and Law
 Offices of Donald R. Jones, 4090 Laguna St., 2nd Floor, Coral Gables, FL 33146 by email to
 djones@drjpa.com



                                     By:__/s/ Michael L. Addicott_____

                                     Michael L. Addicott / FBN 456446
                                     mlaesq@addicottlaw.com
                                     ADDICOTT & ADDICOTT, P.A.
                                     900 N. Federal Highway, Suite 201
                                     Hallandale Beach, FL 33009
                                     Phone (954) 454-2605
                                     Attorney for Mr. Bello /Plaintiff
